DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 05/01/19. Claims 1-12 are currently presented in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawings must be shown or the feature(s) canceled from the claim(s). For example, claims 2-3, must be shown “each connected to a different resonant structure or each separated from, but capacitively coupled, to a different resonant structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(1) as being anticipated by Foster (US Pub. No: 2009/0153303).
Regarding claim 1, Foster discloses an antenna for a Radio Frequency Identification (RFID) transponder comprising: terminals for connection with an RFID chip(256), paragraph [0056]; two or more inductive loops((302/304), paragraphs [0042 and 0049]); and one or more resonant structure(paragraphs [0008 and 0049]); wherein the two or more inductive loops(302/304) and the one or more resonant structure (paragraph[0049] and reference numerals (306,252, and 254 at Fig.6)) are arranged and configured such that the antenna has two or more lines of symmetry when viewed in a thickness direction of the antenna, and wherein the terminals are located within a centre portion of an overall structure of the antenna.
Regarding claim 2, Foster discloses wherein the antenna comprises two inductive loops (302/304), each connected to a different resonant structure. Paragraph [0049] for the loop conductor antennas 302, 304 operate at 868 MHz and 915 MHz.
Regarding claim 3,  Foster disclose in figure 6, wherein the antenna comprises two inductive loops, each separated from, but capacitively coupled, to a different resonant structure. Paragraphs [0042-0043, 0049].
Regarding claim 4, Foster discloses wherein the one or more resonant structure (paragraph [0049]) and reference numerals (306,252, and 254 at Fig.6) comprises a fine-tuning portion. Paragraph [0051].

Regarding claim 6, Foster discloses wherein the radiation pattern of the antenna on a plane of the antenna, perpendicular to the thickness direction of the antenna, has two lines of symmetry. Paragraph [0049].
Regarding claim 7, Foster discloses a Radio Frequency Identification (RFID) transponder, comprising: an RFID chip(256), paragraph [0056]; and an RFID antenna comprising: terminals for connection with an RFID chip(256); two or more inductive loops(302/304); and one or more resonant structure(paragraph [0049], 306, 252, 254 at Fig 6); wherein the two or more inductive loops (302/304) and the one or more resonant structure are arranged and configured such that the antenna has two or more lines of symmetry when viewed in a thickness direction of the antenna, and wherein the terminals are located within a centre portion of an overall structure of the antenna.
Regarding claim 8, Foster discloses wherein the antenna comprises two inductive loops (302/304), each connected to a different resonant structure. Figure 6, paragraph [0049].
Regarding claim 9, Forter discloses wherein the antenna comprises two inductive loops, each separated from, but capacitively coupled, to a different resonant structure. Paragraph [0049]. Paragraphs [0042-0043, 0049].
Regarding claim 10, Foster discloses wherein the one or more resonant structure (paragraph [0049] and reference numerals (306,252, and 254 at Fig.6)) comprises a fine-tuning portion. Paragraph [0051]. 
Regarding claim 11, Foster discloses wherein the antenna comprises two inductive loops (302,304), each connected to a same resonant structure. Figures 1 and 6, paragraph [0031].
.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iliev el al.(W02018133894A1).
Regarding claim 1, Iliev el discloses in figures 1a-1b that, an antenna for a Radio Frequency Identification (RFID) transponder(1), comprising: terminals (feed-point (3)) for connection with an RFID chip(paragraphs [0008-009]); two or more inductive loops(7,8); and one or more resonant structure(first and second dipole structures (4 and 6 as shown in figures 1a or 1b, paragraph [0045]); wherein the two or more inductive loops(7,8) , paragraph [0045]) and the one or more resonant structure (4, 6) are arranged and configured such that the antenna has two or more lines of symmetry when viewed in a thickness direction of the antenna(paragraphs [0009, 0026]), and wherein the terminals (feed-point(3))are located within a centre portion of an overall structure of the antenna(2).
Regarding claim 2, Iliev el discloses wherein the antenna comprises two inductive loops (7, 8), each connected to a different resonant structure (dipole structures (4 and 6)).
 Regarding claim 3, Iliev el discloses wherein the antenna comprises two inductive loops (7, 8), each separated from, but capacitively coupled, to a different resonant structure (dipole structure (4,6)) as shown in figures 1a or 1b and paragraph [0008].

Regarding claim 7, Iliev el disclose a Radio Frequency Identification (RFID) transponder(1) (figures 1a or 1b), comprising: an RFID chip; and an RFID antenna comprising: terminals(feed-point) for connection with an RFID chip(paragraphs [0008-009]); two or more inductive loops(7,8); and one or more resonant structure(dipole structures(4,6) as shown in figures 1a or 1b, paragraph [0045]);
wherein the two or more inductive loops(7,8) and the one or more resonant structure(4,6) are arranged and configured such that the antenna (2) has two or more lines of symmetry when viewed in a thickness direction of the antenna(2), and wherein the terminals are located within a centre portion of an overall structure of the antenna(2).
Regarding claim 8, Iliev el discloses wherein the antenna comprises two inductive loops (7,8), each connected to a different resonant structure(4,6). 
Regarding claim 9, Iliev eldiscloses wherein the antenna (2) comprises two inductive loops(7,8), each separated from, but capacitively coupled, to a different resonant structure as shown in figures 1a or 1b and paragraph [0008].
Regarding claim 12, Iliev el discloses wherein the radiation pattern of the antenna on a plane of the antenna (1b), perpendicular to the thickness direction of the antenna, has two lines of symmetry. See (figure 1a-1b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Iliev el at (W02018133894) in view of Foster (US Pub. No: 2009/0153303).
Regarding claims 4 and 10, Iliev el disclose all the claimed limitations as recited in claims 1 and 7, except for wherein the one or more resonant structure comprises a fine-tuning portion.
Foster discloses wherein the one or more resonant structure (paragraph [0049]) and reference numerals (306,252, and 254 at Fig.6) comprises a fine-tuning portion. Paragraph [0051].
It would have been obvious for one of ordinary skill in the art before the effective
 Filing date of the claimed invention to incorporate the features of Forster to vary the positions of the various element on the substrate.

Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/Minh D A/
Primary Examiner
Art Unit 2844